 Case 1:20-cv-00373-TSE-JFA Document 1 Filed 04/06/20 Page 1 of 9 PageID# 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

 BOARD OF TRUSTEES, SHEET METAL
  WORKERS’ NATIONAL PENSION FUND,                  CIVIL ACTION NO. 1:20-cv-373

 8403 Arlington Boulevard, Suite 300
 Fairfax, Virginia 22031                           Additional Required Service under 29
                                                   U.S.C. § 1132(h) to:
 Plaintiff,
                                                   U.S. Department of Labor
 v.                                                Attn: Assistant Solicitor
                                                    for Plan Benefits Security
 THUR-CO, INC. D/B/A THURCO, INC.,                 200 Constitution Ave., N.W.
 THUR CO, INC., THIRWALL’S SHEET &                 Washington, DC 20002
 METAL CO., THIRLWALL’S SHEET
 METAL CO., THIRWALL SHEET METAL                   U.S. Department of Treasury
 CO., AND THIRLWALL SHEET METAL                    Attn: Secretary of the Treasury
 CO.,                                              1500 Pennsylvania Avenue, NW
                                                   Washington, D.C. 20220
 225 Industrial Drive
 Brownsville, TX 78521

 Defendant.


                                          COMPLAINT

       Plaintiff, the Board of Trustees of the Sheet Metal Workers’ National Pension Fund (“NPF”

or “Fund”) hereby complains as follows:

                                          Introduction

       1.     This is a civil action brought by an employee benefit plan/trust fund or joint labor

management organization, and by the Trustees of the Fund, pursuant to Sections 502(a)(3), (d)(1),

(g)(2), and 515 of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),

29 U.S.C. §§ 1132(a)(3), (d)(1), (g)(2), and 1145, and Section 301(a) of the Labor Management

Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. § 185. The Fund seeks a monetary

judgment against Defendant awarding delinquent exit contributions, accrued interest, liquidated

                                               1
 Case 1:20-cv-00373-TSE-JFA Document 1 Filed 04/06/20 Page 2 of 9 PageID# 2



damages, and attorneys’ fees and costs, through the date of judgment, as well as those amounts

that become due and owing through the date of judgment, pursuant to Sections 502 and 515 of

ERISA, 29 U.S.C. §§ 1132 and 1145, Section 301 of the LMRA, 29 U.S.C. § 185, the collective

bargaining agreement, and the Trust Document governing the Fund.


                                      Jurisdiction and Venue


        2.     Jurisdiction is conferred upon this Court by Sections 502(e), and (f) ERISA, 29

U.S.C. §§ 1132(e) and (f), and Section 301(c) of the LMRA, 29 U.S.C. § 185(c). Jurisdiction also

lies under 28 U.S.C. § 1331.

        3.     Venue is proper under Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), and

Section 301(a) of the LMRA, 29 U.S.C. § 185(c), as the Plaintiff Fund is administered in this

district with the principal place of business in Fairfax, Virginia.

        4.     Pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h), a copy of this

Complaint will be served upon the Secretary of United States Department of Labor and the

Secretary of the United States Department of the Treasury by certified mail on or about the date

of filing.

                                               Parties

        5.     Plaintiff Board of Trustees, Sheet Metal Workers’ National Pension Fund (“NPF”)

is the collective name of the trustees of the Sheet Metal Workers’ National Pension Fund. The

NPF is an employee pension benefit plan within the meaning of Sections 3(2) and (3) of ERISA,

29 U.S.C. §§ 1002(2), (3), and a multiemployer plan within the meaning of Section 3(37)(A) of

ERISA, 29 U.S.C. § 1002(37)(A), established and maintained for the purpose of providing pension

benefits to eligible employees. The NPF is, and at all times material herein has been, a jointly

administered trust fund established pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. §

                                                  2
 Case 1:20-cv-00373-TSE-JFA Document 1 Filed 04/06/20 Page 3 of 9 PageID# 3



186(c)(5). The Trustees of the NPF are duly authorized Trustees whose duty it is to administer the

NPF for the benefit of the participants and beneficiaries of the NPF. The Trustees are “fiduciaries”

within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered

to bring this action pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1132(g)(2). The trust, its Trustees and plan are individually or jointly referred

to as “NPF” in this Complaint. The NPF is administered at 8403 Arlington Boulevard, Fairfax,

Virginia 22031.

       6.      At all times relevant to this action, Defendant Thur-Co, Inc. doing business as

Thurco, Inc., Thur Co, Inc., Thirwall’s Sheet & Metal Co., Thirlwall’s Sheet Metal Co., Thirwall

Sheet Metal Co., and Thirlwall Sheet Metal Co. (“Thirlwall”), has been an employer within the

meaning of 29 U.S.C. § 152(2) and Section 3(5) of ERISA, 29 U.S.C. § 1002(5), and has been

engaged in an industry affecting commerce within the meanings of Sections 3(11) and (12) of

ERISA, 29 U.S.C. §§ 1002(11) and (12). Upon information and belief, at all times relevant to this

action, Thirwall has been incorporated in the state of Texas with a principal place of business at

225 Industrial Drive, Brownsville, TX 78521.

                                      Factual Background

       7.      Defendant previously employed employees represented for the purposes of

collective bargaining by the International Association of Sheet Metal, Air, Rail and Transportation

Union (formerly known as the Sheet Metal Workers’ International Association), Local Union No.

67 (“Local 67” or the “Union”), a labor organization representing employees in an industry

affecting interstate commerce.

       8.      Defendant was signatory to, and bound by, a collective bargaining agreement

(“Agreement” or “CBA”) with the Union. Pursuant to the Agreement, Defendant was obligated to



                                                 3
 Case 1:20-cv-00373-TSE-JFA Document 1 Filed 04/06/20 Page 4 of 9 PageID# 4



submit monthly remittance reports and fringe benefit contributions to NPF for all hours worked or

paid on behalf of Defendant’s covered employees within the jurisdiction of Local 67.

       9.      Pursuant to the Agreement, Defendant is obligated to abide by the terms and

conditions of the Trust Agreement establishing the Fund, including any amendments thereto and

policies and procedures adopted by the Board of Trustees (“Trust Agreement”).

       10.     Article V, Section 6(a) of the governing Trust Agreement provides that a

participating employer is liable for an exit contribution to the NPF if it: (i) ceases to have an

obligation to contribute to the NPF, and (ii) had an event of withdrawal under Title IV of ERISA

as a result of the cessation of its obligation to contribute but was not required to pay withdrawal

liability under Title IV of ERISA.

       11.     Article V, Section 6(b) of the governing Trust Agreement provides that “[b]y

agreeing to contribute, continuing to contribute, or continuing to be obligated to contribute, to the

Fund, each Employer agrees to pay an exit contribution in accordance with this Section 6. The

Employer’s obligation to pay an exit contribution under this Section 6 is independent of the

Employer’s collective bargaining agreement and continues to apply after the termination of the

collective bargaining agreement (notwithstanding any language to the contrary in the collective

bargaining agreement).”

       12.     The amount of an employer’s exit contribution is equal to the amount of the

employer’s contributions due for the 36-month period preceding the month in which the employer

ceased to have an obligation to contribute to the NPF.

       13.     Pursuant to Article V, Section 6(e), an exit contribution is required to be paid to the

NPF no later than the 20th day of the month following the month in which the Fund assessed the

exit contribution by sending written demand for the payment of the employer’s exit contribution.



                                                 4
 Case 1:20-cv-00373-TSE-JFA Document 1 Filed 04/06/20 Page 5 of 9 PageID# 5



       14.     Pursuant to Article V, Section 6(g) of the Trust Agreement, an exit contribution is

a type of contribution that an employer is obligated to pay under the Trust Agreement. As such, an

employer’s failure to make an exit contribution constitutes a delinquency and is treated in the same

manner as any other delinquent contribution.

       15.     Pursuant to Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, the

Agreement, the Trust Agreement, and Section 301 of the LMRA, 29 U.S.C. § 185, if Defendant

fails to timely submit contribution payments, including an exit contribution, and the Fund files a

lawsuit to recover the unpaid contributions, including an exit contribution, Defendant is required

to pay the following amounts to the Fund:

                a.     Interest on the delinquent contributions at a rate of 0.0233% per day,

compounded daily;

               b.      Liquidated damages equal to the greater of interest on the delinquent

contributions at the above rate or liquidated damages equal to twenty percent (20%) of the

delinquent contributions owed upon commencement of litigation; and

               c.      The attorneys’ fees and costs incurred by the Fund in pursuing the

delinquent amounts, including the attorneys’ fees and costs in this action.

       16.     The NPF’s records show that Thirlwall ceased to have an obligation to contribute

to the NPF and had an event of withdrawal under Title IV of ERISA as a result of the cessation of

its obligation to contribute as of February 1, 2015 but was not required to pay withdrawal liability

under Title IV of ERISA. Therefore, Thirlwall owes an exit contribution pursuant to Article V,

Section 6(a) of the governing Trust Agreement.

       17.     To date, Thirlwall has failed to pay the owed exit contribution and therefore owes

interest and liquidated damages on the outstanding exit contribution.



                                                 5
 Case 1:20-cv-00373-TSE-JFA Document 1 Filed 04/06/20 Page 6 of 9 PageID# 6



                                             Count I
                                    Claim for exit contribution

       18.     Plaintiffs reallege and incorporate Paragraphs 1 through 18.

       19.     This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

       20.     Thirlwall is obligated under the terms of the CBA, Trust Agreement, and Section

515 of ERISA to pay an exit contribution as Thirlwall (i) ceased to have an obligation to contribute

to the NPF, and (ii) had an event of withdrawal under Title IV of ERISA as a result of the cessation

of its obligation to contribute, but was not required to pay withdrawal liability under Title IV of

ERISA.

       21.     Pursuant to Section 515 of ERISA, 29 U.S.C. § 1145, and Article V, Section 6 of

the Trust Agreement, Thirlwall’s obligation is independent of the CBA and continues to apply

after the termination of its obligation to contribute notwithstanding any language to the contrary.

       22.     As of February 1, 2015, Thirlwall ceased to have an obligation to contribute to the

NPF and continued to perform work in the jurisdiction of the Agreement of the type for which

contributions were previously required. This constituted a withdrawal under Title IV of ERISA,

but Thirlwall was not required to pay withdrawal liability under ERISA’s de minimis rule.

       23.     The exit contribution is equal to the contributions due from Thirlwall for the 36-

month period preceding the month in which it ceased to have an obligation to contribute to the

NPF.

       24.     As such, on March 9, 2017, via letter sent to Defendant, the NPF assessed an exit

contribution against Thirlwall in the amount of $40,651.94.




                                                 6
 Case 1:20-cv-00373-TSE-JFA Document 1 Filed 04/06/20 Page 7 of 9 PageID# 7



       25.     To date, Thirlwall has failed to pay any portion of the exit contribution due to the

Fund, despite its obligation to do so under the CBA, the Trust Agreement, and Section 515 of

ERISA, 29 U.S.C. § 1145.

       26.     Pursuant to Article V, Section 6(g) of the Trust Agreement, an exit contribution is

a type of contribution that an employer is obligated to pay under the Trust Agreement. As such, an

employer’s failure to make an exit contribution constitutes a delinquency and is treated in the same

manner as any other delinquent contribution. Accordingly, Thirlwall owes interest on the unpaid

exit contribution in the amount of $11,574.70 (through March 31, 2020) and liquidated damages

in the amount of $11,574.70 (calculated as the greater of interest on the delinquent contributions

or twenty percent (20%) of the delinquent exit contributions). While the exit contribution remains

unpaid, interest continues to accrue on the delinquent exit contribution.

       27.     Under Section 502(g) of ERISA, 29 U.S.C. § 1132(g) and the Trust Agreement,

Plaintiffs are entitled to recover all costs of this action from Thirlwall, including reasonable

attorneys’ fees and court costs.

       28.     Prior to commencing this lawsuit, the Fund sent letters and directly contacted

Defendant to obtain the outstanding exit contribution. To date, Defendant has not made any

arrangements to remit the outstanding exit contribution, and there is little prospect that, lacking

judicial compulsion, Defendant will satisfy its obligation to the Fund.

       29.     Thirlwall’s continued failure to pay the amounts due have caused irreparable harm

to the plan participants in the form of loss of earnings and expenses of the NPF, endangered the

eligibility of covered members’ pension benefits, and other harm. Defendant’s failure and refusal

to comply with its obligations creates an atmosphere in the industry that encourages other

employers to do the same.



                                                 7
 Case 1:20-cv-00373-TSE-JFA Document 1 Filed 04/06/20 Page 8 of 9 PageID# 8



       WHEREFORE, Plaintiffs request a judgment against Defendant for all amounts due to

the Fund as follows:

       1.        Declare that Defendant is delinquent in remitting the owed exit contribution to the

NPF pursuant to the CBA and Trust Agreement;

       2.        Award NPF a judgment for Defendant’s delinquent exit contribution in the amount

of $40,651.94;

       3.        Enter judgment against Defendant for interest on the exit contribution at a rate of

0.0233% per day, compounded daily, from the date due until the date paid or the date of the

judgment in the amount of at least $11,574.70;

       4.        Enter judgment against Defendant for liquidated damages in an amount equal to the

greater of interest on the exit contribution calculated at the above rate, or 20% of the exit

contribution in the amount of at least $11,574.70;

       5.        Enter judgment for all attorneys’ fees and costs incurred by the Fund in pursuing

the delinquent amounts as provided by Section 502(g) of ERISA; and

       6.        Award such other relief as the Court deems just and proper.

                                       Respectfully Submitted,


                                              /s/ Diana M. Bardes
                                       Diana M. Bardes
                                       Mooney, Green, Saindon, Murphy & Welch, P.C.
                                       1920 L Street, NW, Suite 400
                                       Washington, D.C. 20036
                                       (202) 783-0010
                                       (202) 783-6088 facsimile
                                       dbardes@mooneygreen.com
                                       Counsel for Plaintiff


Dated: April 6, 2020



                                                  8
 Case 1:20-cv-00373-TSE-JFA Document 1 Filed 04/06/20 Page 9 of 9 PageID# 9



                CERTIFICATE OF SERVICE UNDER 29 U.S.C. § 1132(h)

I hereby certify that on this 6th day of April, 2020, a true and correct copy of the foregoing
COMPLAINT UNDER ERISA FOR EXIT CONTRIBUTIONS, INTEREST, LIQUIDATED
DAMAGES, ATTORNEYS FEES, AND COSTS was served via certified mail on:

       U.S. Department of Labor
       Attn: Assistant Solicitor for Plan Benefits Security
       200 Constitution Ave., N.W.
       Washington, DC 20002

       U.S. Department of Treasury
       Attn: Secretary of the Treasury
       1500 Pennsylvania Avenue, NW
       Washington, D.C. 20220


                                                       ____/s/ Diana M. Bardes_______
                                                         Diana M. Bardes




                                                9
